DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/3/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, BOTH grooves becoming shallower toward a circumferential side of the respective first and second dynamic pressure generation groove on the upstream side must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 recites “a depth of the inclined surface becomes gradually shallower toward a circumferential side of the first/second dynamic pressure generation groove on the upstream side” in lines 5-6 and lines 10-11. . 
Claim 4 is rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
[0035]pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a depth of the inclined surface becomes gradually shallower toward a circumferential side of the first/second dynamic pressure generation groove on the upstream side” in lines 5-6 and lines 9-10. Paras. [0035]-[0036] and [0052]-[0053] of the current application describe this depth. It is unclear to the examiner, as to how the depth of the groove becomes gradually shallower toward the upstream side, when the disclosure and drawings only disclose the depth of the groove becoming shallower towards either circumferential side of the groove.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hatori (US Patent No. 7,523,944).
Regarding claim 1, the Hatori reference discloses a seal ring (5) that is to be mounted to an annular groove (4) provided in an outer circumference of a shaft (1) and is configured to seal an annular gap (gap between 1 and 2) between the shaft and a housing (2) that rotate relative to each other so as to hold fluid pressure in a region to be sealed, wherein the fluid pressure in the region is capable of changing, 
the seal ring being configured to come into close contact with a side wall surface of the annular groove on a low pressure side and slide on an inner peripheral surface of a shaft hole of the housing through which the shaft is inserted (Fig. 1), wherein 
the seal ring has, on an outer peripheral surface thereof, with intervals in a circumferential direction, 
a first dynamic pressure generation groove (51,57 right or left side of 5 in Figs. 3a,3b) extending from a position close to a first side surface of the seal ring with respect to the center of width in an axial direction to the first side surface and configured to 
a second dynamic pressure generation groove (51,57 left or right side of 5 in Figs. 3a,3b) extending from a position close to a second side surface of the seal ring with respect to the center of width in the axial direction to the second side surface and configured to generate dynamic pressure with the relative rotation between the housing and the seal ring (Figs. 2-3b).
Regarding claim 2, the Hatori reference, as best understood, discloses a side surface of the first dynamic pressure generation groove on an upstream side in a rotation direction of the seal ring relative to the housing is formed by an inclined surface, wherein a depth of the inclined surface becomes gradually shallower toward a circumferential side of the first dynamic pressure generation groove on the upstream side in the rotation direction (Figs. 2-3b), and 
a side surface of the second dynamic pressure generation groove on the upstream side in the rotation direction of the seal ring relative to the housing is formed by an inclined surface, wherein a depth of the inclined surface becomes gradually shallower toward a circumferential side of the second dynamic pressure generation groove on the upstream side in the rotation direction (Figs. 2-3b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatori in view of Seki et al. (US Pub. No. 2015/0362074).
Regarding claims 3 and 4, the Hatori reference discloses the invention substantially as claimed in claims 1 and 2.
However, the Hatori reference fails to explicitly disclose a plurality of protrusion that protrude radially inward are provided on the inner peripheral surface side with intervals in the circumferential direction.
The Seki et al. (hereinafter Seki) reference, a seal, discloses the addition of protrusions (223,224) that protrude radially inward on the inner peripheral surface (Fig. 3) and a spring (300).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide protrusions to the inner peripheral surface of the Hatori reference in view of the teachings of the Seki reference in order to provide guides to position the spring that presses the seal ring (Seki, Para.[0008], [0068]).

Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the drawing objection, the argument is not persuasive because the “upstream side” in Fig. 4 would be considered to be “P” and a “downstream side” would be considered to be “Q”. The drawings fail to show both grooves becoming shallower toward the upstream side, since the upstream side is the left side in Fig. 4.
With regards to the applicant’s argument of the 35 U.S.C. 112 rejections, the argument is not persuasive. Applicant argues that Fig. 8 shows “upstream” and “downstream” side walls during rotation. However; rotation will not change the fact that “P” in Fig. 4 is the “upstream side” and “Q” is the “downstream side”. 
With regards to the applicant’s argument of the Hatori reference, the argument is not persuasive because the claims do not recite any reference point regarding the term “an outer peripheral surface”. The Hatori reference reads on the claim since the grooves are on “an outer peripheral surface” of the seal with respect to the center of the body of the seal. Applicant further argues that the Hatori reference fails to disclose “dynamic pressure generation grooves”. This argument is not persuasive because Hatori reference discloses the structural limitations, as claimed, and would be capable of the same functions, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/GILBERT Y LEE/Primary Examiner, Art Unit 3675